07/06/2021


                                            DA 20-0310
                                                                                          Case Number: DA 20-0310

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 170N



CLINTON TODD SPROLES,

               Petitioner and Appellant,

         v.

STATE OF MONTANA,

               Respondent and Appellee.


APPEAL FROM:           District Court of the Second Judicial District,
                       In and For the County of Butte/Silver Bow, Cause No. DV 20-63
                       Honorable Kurt Krueger, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Clinton Todd Sproles, Self-represented, Deer Lodge, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Mardell Ployhar, Assistant
                       Attorney General, Helena, Montana

                       Eileen Joyce, Silver Bow County Attorney, Kelli Fivey, Deputy County
                       Attorney, Butte, Montana



                                                    Submitted on Briefs: April 14, 2021

                                                               Decided: July 6, 2021


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Dirk Sandefur delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion. It shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition will be included in our

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2        Petitioner/Appellant Clinton Todd Sproles (Sproles) appeals the May 2020

judgment of the Montana Second Judicial District Court, Silver Bow County, denying his

February 2020 petition for postconviction relief from his December 2017 conviction on the

offense of felony Driving Under the Influence (DUI) in violation of § 61-8-401, MCA. We

affirm.

¶3        Following his arrest in Silver Bow County on February 25, 2017, the State charged

Sproles with felony DUI by Information filed March 16, 2017. At the time, Sproles had

twenty prior DUI convictions from 1980 through 2008. Upon his district court arraignment

on April 6, 2017, he pled guilty as charged. Later that day, the State filed a notice of intent

to seek treatment of him as a “persistent felony offender” (PFO), as defined and provided

by §§ 46-1-202(18)(a), (b)(ii) and previously by § 46-18-501, MCA (2015), based on his

July 2016 release from prison on parole on his last felony DUI conviction in 2008.

¶4        Prior to sentencing, Sproles filed a motion to strike the State’s PFO notice as

untimely under § 46-13-108(1), MCA (requiring notice of intent to seek PFO treatment “at

or before the [pretrial] omnibus hearing” provided by § 46-13-110, MCA). The motion

further asserted that the recent ameliorative revision of the PFO scheme by the 2017


                                              2
Legislature1 should retroactively apply, rather than the 2015 PFO statutes in effect at the

time of his commission of the offense and subsequent guilty plea. In response to Sproles’

informal pro se request to the court following a hearing on his motion to strike the PFO

notice, the District Court conducted another hearing, this time affording him the

opportunity to withdraw his guilty plea. However, at the hearing, he twice unequivocally

stated that, after consulting with his counsel, he no longer desired to withdraw his plea.

After the District Court later issued a written order denying his motion to strike the PFO

notice, sentencing proceeded, and the Court sentenced Sproles as a PFO to a 25-year prison

term in accordance with the 2015 PFO statutes. Sproles subsequently appealed based on

the sole assertion that he was erroneously sentenced as a PFO under the 2015 PFO statutes,

rather than the 2017 PFO statutes. See State v. Sproles (Sproles I), 2019 MT 197N, ¶¶ 5-7,

397 Mont. 553, 455 P.3d 444. We affirmed, however, holding that he was correctly

sentenced as a PFO under the 2015 PFO statutes. Sproles I, ¶¶ 5-7 (citing State v. Thomas,

2019 MT 155, ¶¶ 9-10, 396 Mont. 284, 445 P.3d 777).

¶5     In October 2019, Sproles filed a district court petition for postconviction relief from

his 2017 conviction pursuant to Title 46, chapter 21, MCA. The petition asserted four

separate claims for relief: (1) “actual innocence”; (2) that the district court erroneously

sentenced him as a PFO based on a procedurally untimely PFO notice; (3) ineffective

assistance of trial and appellate counsel; and (4) “insufficiency of the evidence” on the



1
 See 2017 Mont. Laws ch. 321, §§ 23, 29, and 40 (codified as §§ 46-1-202(18) and 46-18-502,
MCA (2017) and repealing § 46-18-501, MCA (2015)).

                                              3
elements of the convicted offense. However, the District Court summarily denied the

petition pursuant to § 46-21-201(1)(a), MCA (implicitly authorizing summary dismissal if

the petition, case files, and case records “conclusively show that the petitioner is not

entitled to relief”). The court specifically denied the PFO claim based on the procedural

bar of § 46-21-105(2), MCA. Sproles timely appealed pro se on the sole asserted ground

that the District Court erroneously denied his PFO claim that he was illegally or otherwise

erroneously sentenced as a PFO on his 2017 conviction based on a procedurally untimely

PFO notice in violation of § 46-13-108(1), MCA (requiring notice of intent to seek PFO

treatment “at or before the [pretrial] omnibus hearing” provided by § 46-13-110, MCA).

¶6     Under Montana law, postconviction relief is an available remedy for “[a] person

adjud[icated] guilty of an offense in a court of record” based on a “violation of the

constitution or the laws of this state or the constitution of the United States” and who “has

no adequate remedy of appeal.” Section 46-21-101(1), MCA. However, as pertinent here,

assertions of error for which the petitioner was “afforded the opportunity for” “direct

appeal” and which “were or could reasonably have been raised on direct appeal may not

be raised, considered, or decided” on petition for postconviction relief.            Section

46-21-105(2), MCA. A district court may summarily deny and dismiss a PCR petition

without response or hearing if the petition and case “files and records” “conclusively show

that the petitioner is not entitled to relief.” See § 46-21-201(1)(a), MCA; Herman v. State,

2006 MT 7, ¶ 15, 330 Mont. 267, 127 P.3d 422.




                                             4
¶7     Here, the question of whether Sproles was illegally or otherwise erroneously

sentenced as a PFO on his 2017 felony DUI conviction based on a procedurally untimely

PFO notice in violation of § 46-13-108(1), MCA, was a mixed question of fact and law

subject to review on direct appeal. See § 46-20-104, MCA, and M. R. App. P. 6(1) and

(2). He availed himself of his right to appeal but, for whatever reason, did not raise this

appealable issue. Sproles I, ¶¶ 5-7. We accordingly hold that the District Court correctly

denied Sproles’ PCR claim, regarding the timeliness and validity of the State’s PFO notice,

pursuant to the procedural bar of §§ 46-21-105(2) and -201(1)(a), MCA.

¶8     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion. It shall not be cited and does not

serve as precedent. The case title, cause number, and disposition will be included in our

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶9     Affirmed.


                                                 /S/ DIRK M. SANDEFUR

We concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                            5